Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 04/19/2019 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is essentially the same as/duplication of claim 2, as such; the rejection of claim 2 is also applied to the claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20180357286 A1 to Wang et al. (hereinafter “Wang”), U.S. Patent Application Publication No. 20120179751 to Ahn et al. (hereinafter “Ahn”), and further in view of U.S. Patent Application Publication No. 20180101776 to Osotio et al. (hereinafter “Osotio”).
As to claim 1, Wang teaches a computer implemented method comprising (computer implemented method in a computer system comprising processor and non-transitory computer readable storage medium, par. 0107-0116): 
receiving conversation data of a user from a data source, the data source being provided be a voice enabled personal assistant (VEPA) (par. 0016-0018, 0044, receiving and processing conversation data from a conversational chatbox, including conversation history, i.e. “…conversational chatbot analyzes the message in terms of its emotional content. The conversational chatbot then obtains a set of responses to the message, which it then ranks for… the conversational chatbot may be assigned an emotional state based on prior interactions with the user. In this embodiment, the conversational chatbot may be configured to determine and maintain an analysis of the history of emotions presented in a user's query and/or command. For example, the conversational chatbot may maintain a history that the last N queries and/or commands (where N.gtoreq.1) are associated with a predetermined emotion (e.g., "upset") or a predetermined set of emotions (e.g., "upset," "angry," "unhappy,"). Upon reaching a predetermined threshold of prior queries and/or commands having the predetermined emotion or set of emotions, the conversational chatbot may then assign itself an emotional state. This analysis and response allows the conversational chatbot to emotionally respond to the user in a manner consistent with what the user would expect how another person would emotionally respond”); 
processing the conversation data to return a sentiment parameter value 
updating one or more functional setting of a computing environment in dependence on the sentiment parameter value
receiving subsequent conversation data from the data source (par. 0016-0018, receiving and processing conversation data from a conversational chatbox, including conversation history, i.e. “…conversational chatbot analyzes the message in terms of its emotional content. The conversational chatbot then obtains a set of responses to the message, which it then ranks for… the conversational 
processing the subsequent conversation data in accordance with the updated one or more functional setting (par. 0016-0018, receiving and processing conversation data from a conversational chatbox, including conversation history, i.e. “…conversational chatbot analyzes the message in terms of its emotional content. The conversational chatbot then obtains a set of responses to the message, which it then ranks for… the conversational chatbot may be assigned an emotional state based on prior interactions with the user. In this embodiment, the conversational chatbot may be configured to determine and maintain an analysis of the history of emotions presented in a user's query and/or command. For example, the conversational chatbot may maintain a history that the last N queries and/or commands (where N.gtoreq.1) are associated with a predetermined emotion (e.g., "upset") or a predetermined set of emotions (e.g., "upset," "angry," "unhappy,"). Upon reaching a predetermined threshold of prior queries and/or commands having the predetermined emotion or set of emotions, the conversational chatbot may then assign itself an emotional state. This analysis and response allows the conversational chatbot to emotionally respond to the user in a manner consistent with what the user would expect how another person would emotionally respond”).

Ahn teaches topic parameter value (Fig. 3, par. 0044-0053, sentiment analysis to determine emotion scores based on words in the subject (T,C))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Ahn because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Ahn would allow Wang to “provides a discussion recommendation system and method that leverages sentiment information of discussion topics and comments when generating and presenting snippets to users… improves the click-through likelihood of users by selecting sample comments from matching discussions that reflect either positive or negative sentiment and, optionally, matches a users sentiment preferences or mood…” (Ahn, par. 0003-0008).
While Wang inherently teach updating computing environment (par. 0018, i.e. “Upon reaching a predetermined threshold of prior queries and/or commands having the predetermined emotion or set of emotions, the conversational chatbot may then assign itself an emotional state”), Osotio further explicitly teach updating computing environment (Osotio, Fig. 3, par. 0050-0052, i.e. “Actions intended to change one or more devices/services to make them more compatible with the identified emotional state vector can fall into three, non-exclusive categories: 1) changing operation of devices/services that impact the user's environment; 2) changing operation of devices/services that impact the user's digital environment; and/or 3) changing interaction of a device/services with the user.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Osotio with the teaching of combination of Wang and Ahn because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Osotio would allow 
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Wang, Ahn, and Osotio teaches the computer implemented method of claim 1, wherein the method includes predicting a sensitivity rating for subsequent conversation data of the user using the sentiment parameter value and the topic parameter value, wherein the updating includes performing the updating responsively to the sensitivity rating for the subsequent conversation data of the user (Ahn, Fig. 3, par. 0047, predict probability for each emotion category for each (T,C) pair. Osotio, Fig. 3, par. 0050-0052, i.e. “Actions intended to change one or more devices/services to make them more compatible with the identified emotional state vector can fall into three, non-exclusive categories: 1) changing operation of devices/services that impact the user's environment; 2) changing operation of devices/services that impact the user's digital environment; and/or 3) changing interaction of a device/services with the user.”).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Wang, Ahn, and Osotio teaches the computer implemented method of claim 1, wherein the method includes predicting a sensitivity rating for subsequent conversation data of the user using the sentiment parameter value and the topic parameter value, wherein the updating includes performing the updating in dependence on the sensitivity rating, wherein the predicting a sensitivity rating for the subsequent conversation data of the user includes (a) predicting a subsequent sentiment parameter value for the subsequent conversation data of the user (b) predicting a subsequent topic parameter value for the subsequent conversation data of the user; and (c) applying a formula having a first factor in dependence on the subsequent sentiment parameter value and a second factor in dependence on the subsequent topic parameter value (Ahn, Fig. 3, par. 0044-0053, predict probability for each emotion category for each (T,C) pair, using formula such as cosine-similarity).

Regarding claim 16 is essentially the same as claim 1, except that it sets forth the claimed invention as a computer program product, rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 19, is essentially the same as claim 1, except that it sets forth the claimed invention as a system, rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 2, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20180357286 A1 to Wang et al. (hereinafter “Wang”), U.S. Patent Application Publication No. 20120179751 to Ahn et al. (hereinafter “Ahn”), U.S. Patent Application Publication No. 20180101776 to Osotio et al. (hereinafter “Osotio”) and further in view of U.S. Patent Application Publication No. 20170192401 A1 to Wexler et al. (hereinafter “Wexler”).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Wang, Ahn and Osotio teaches the computer implemented method of claim 1. While the combination of  Wang, Ahn and Osotio teaches wherein the one or more functional setting includes a functional setting selected from the group consisting of: 
Wexler teaches a storage setting, a security setting (0413, i.e. “each privacy mode trigger may be associated with one or more privacy mode settings that may be automatically adjusted by wearable apparatus 110 and associated components to protect the privacy of the person or persons. Adjustment of the privacy mode settings may, as non-limiting examples, alter captured images, suspend storage or capture of images or sounds, etc.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wexler with the teaching of combination of Wang, Ahn, and Osotio because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Wexler would allow combination of Wang, Ahn, and Osotio to process and leverage information gathered by the apparatuses , protect user privacy, therefor improving user experience in using digital personal assistants (Wexler, par. 0005-0006, 0387-0388)
As to claim 9, all limitations of these claims have been addressed in the analysis of claim 2 above, and the claim is rejected on that basis.
As to claim 15, all limitations of the claim has been addressed in the analysis of claim 2 and 10 above, and the claim is rejected on that basis.
As to claim 17, all limitations of these claims have been addressed in the analysis of claim 2 and 10 above, and the claim is rejected on that basis.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20180357286 A1 to Wang et al. (hereinafter “Wang”), U.S. Patent Application Publication No. 20120179751 to Ahn et al. (hereinafter “Ahn”), U.S. Patent Application Publication No. 20180101776 to Osotio et al. (hereinafter “Osotio”) and further in view of U.S. Patent Application Publication No. 20170277993 A1 to Beaver et al. (hereinafter “Beaver”).
As to claim 11, the rejection of claim 1 is hereby incorporated by reference, the combination of Wang, Ahn, and Osotio teaches the computer implemented method of claim 1. The combination of Wang, Ahn, and Osotio does not explicitly teach wherein the updating the one or more functional setting includes using news feed data received from a news feed aggregator system as claimed.
Beaver teaches wherein the updating the one or more functional setting includes using news feed data received from a news feed aggregator system (par. 0099, using news feed data such as “The user characteristic learning module 512 may be configured to observe user activity and attempt to learn characteristics about a user. The user characteristic learning module 512 may learn any number of characteristics about the user over time, such as user preferences (e.g., likes and dislikes), track patterns (e.g., user normally reads the news starting with the sports, followed by the business section, followed by the world news), behaviors (e.g., listens to music in the morning and watches movies at night, speaks with an accent, prefers own music collection rather than looking for new music in the cloud, etc.), and so on”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Beaver with the teaching of combination of Wang, Ahn, and Osotio because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Beaver would allow combination of Wang, Ahn, and Osotio to “… enhance the user's experience with virtual assistants…” (Beaver, par. 0002, 0010-0014)
Allowable Subject Matter
Claims 5-8, 12-14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168